            Case 20-22980-AJC         Doc 63     Filed 05/21/21     Page 1 of 2




                      UNITED STATES BANKRUTPCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                              www.flsb.uscourts.gov

In re:
Julio C Chirino                                       Case No. 20-22980-AJC
        Debtor.                                       Chapter 13
_________________________/

  MOTION TO VACATE ORDER SUSTAINING OBJECTION TO CLAIM OF
            INTERNAL REVENUE SERVICE [ECF NO. 26]

       COMES NOW, the Debtor, Yanitza Hernandez by and through her undersigned

counsel and file this Motion to Vacate Order Sustaining Objection to Claim [ECF No. 26]

and as grounds states as follows:

       1.      On or about November 30, 2020, the instant case was filed.

       2.      On or about February 2, 2021, the Court entered an Order Sustaining

               Objection to Claim of Internal Revenue Service [# 2-1].

       3.      The Internal Revenue Service filed an amended Proof of Claim at 2-2 that

               conforms to the Debtor’s Fifth Amended Plan.

       WHEREFORE, undersigned counsel prays that this Honorable Court enter an

Order Vacating Order Sustaining Objection to Claim [ECF No. 26].

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District

Court for the Southern District of Florida and I am in compliance with the additional

qualifications to practice in this Court as set forth in Local Rule 910(A).


                             CERTIFICATE OF SERVICE

               I HEREBY CERTIFY, that a true and correct copy of the foregoing was

sent via ecf and U.S. Mail this 21st day of May 2021: to all parties on the service list.
Case 20-22980-AJC   Doc 63   Filed 05/21/21   Page 2 of 2




                    Respectfully Submitted:

                    ROBERT SANCHEZ, P.A.
                    Attorney for Debtor
                    355 W 49th Street
                    Hialeah, FL 33012
                    Tel. 305-687-8008

                    By:/s/ Robert Sanchez_____________
                      Robert Sanchez, Esq., FBN#0442161
